     Case 3:19-cv-00684-APG-WGC Document 15 Filed 01/06/21 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3      DARREN BROWN,                                      Case No. 3:19-cv-00684-APG-WGC
4                                             Plaintiff                    ORDER
5              v.
6      BAZE,
7                                        Defendants
8
9     I.      DISCUSSION

10            According to the Nevada Department of Corrections (“NDOC”) inmate database,

11    Plaintiff is no longer incarcerated by the NDOC. However, Plaintiff has not filed an

12    updated address with this Court. The Court notes that pursuant to Nevada Local Rule of

13    Practice IA 3-1, a “pro se party must immediately file with the court written notification of

14    any change of mailing address, email address, telephone number, or facsimile number.

15    The notification must include proof of service on each opposing party or the party’s

16    attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

17    default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R.

18    IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to

19    file his updated address with this Court. If Plaintiff does not update the Court with his

20    current address within thirty (30) days from the date of entry of this order, this case will

21    be subject to dismissal without prejudice. This information must be formally filed with the

22    Court in addition to providing the courtroom deputy with contact information as previously

23    ordered by the Court (ECF No. 13).

24            Additionally, the Court denies the application to proceed in forma pauperis for

25    prisoners (ECF No. 5) as moot because it appears that Plaintiff is no longer incarcerated.

26    The Court now directs Plaintiff to file an application to proceed in forma pauperis by a

27    non-prisoner within thirty (30) days from the date of this order or pay the full filing fee of

28    $400.
     Case 3:19-cv-00684-APG-WGC Document 15 Filed 01/06/21 Page 2 of 2



1     II.    CONCLUSION
2            For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated
3     address with the Court within thirty (30) days from the date of this order.
4            IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
5     for prisoners (ECF No. 5) is DENIED as moot.
6            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
7     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
8     document entitled information and instructions for filing an in forma pauperis application.
9            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
10    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
11    non-prisoners; or (2) pay the full filing fee of $400.
12           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
13    this case will be subject to dismissal.
14           DATED: January 6, 2021.
15
16                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
